Citation Nr: 1538099	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a hysterectomy, secondary to service-connected pelvic adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1997 to April 2000, with a prior period of active duty training and additional reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims-file currently resides with the RO in Jackson, Mississippi.  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This issue was previously before the Board.  In an August 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for a hysterectomy, secondary to service-connected pelvic adhesions (that Board decision also determined (1) that an increased 10 percent disability rating was warranted for service-connected pelvic adhesions and (2) that a temporary total disability rating for convalescence following a hysterectomy on July 8, 2008 was not warranted).  The Veteran appealed the portion of the August 2014 Board decision denying service connection for a hysterectomy to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court issued an order which granted a  joint motion of the parties for partial remand (the Joint Motion), dated that same month; the Joint Motion and Court order vacated the Board's August 2014 decision only to the extent of the denial of service connection for a hysterectomy.  The Joint Motion indicates that the other issues in the August 2014 Board decision were not disturbed, and only the service connection issue is returned to the Board for review at this time.

While the Veteran had a private attorney representing her before the Court, the April 2012 VA Form 21-22 (appointing Disabled American Veterans as the Veteran's representative in the matter pending before the Board) remains in effect, and the Veteran has made no new indication of a desire to change her representation before the Board.

FINDING OF FACT

The Veteran does not allege her hysterectomy is related directly to her service; her hysterectomy is not related to her service-connected pelvic adhesions or other service-connected disability.


CONCLUSION OF LAW

Service connection for a hysterectomy as secondary to pelvic adhesions, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her service connection claim in a July 2010 letter prior to the March 2012 rating decision on appeal.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the March 2014 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In so finding, the Board notes that it appears some STRs were not associated with the record, specifically, a separation examination report and records verifying five months of active service prior to August 1997.  However, such absence does not prejudice the Veteran's claim, as she does not allege her hysterectomy is directly related to service.  Notably, she expressly advances solely a secondary theory of entitlement.  VA examinations were conducted in October 2009 and January 2012.  Together, these examinations noted all pertinent findings and included medical opinions supported by adequate rationale.  The Board finds nothing suggesting these examinations are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.


The Concern Presented in the Joint Motion

The Joint Motion identifies one specific concern with the Board's August 2014 decision in this matter.  The concern is that when the Board found that the medical evidence supporting the Veteran's claim was less probative than the medical evidence against the claim, the Board cited a set of reasons that included language suggesting that the Board made conflicting findings.  Specifically, the concern is that the Board found, in one place: (1) that the Veteran's pelvic pain was not related to her service-connected pelvic adhesions, while elsewhere in the same decision the Board conceded (2) that the Veteran's pelvic pain was at least in part caused by her service-connected pelvic adhesions.  The Joint Motion explained that "[t]his seemingly inconsistent analysis does not enable Appellant to understand the precise basis for the decision rendered...."

The Board has now revisited the evidence and its analysis in this case.  To ensure greater clarity and consistency, the Board has revised the discussion of analysis as presented below.  In essence, the Board finds: (1) some of the Veteran's pelvic pain has been linked, at least in part, to the Veteran's abdominal adhesions, but (2) the most probative evidence is against the Veteran's claim nevertheless.  As explained in greater detail below, the medical evidence supporting the Veteran's claim is of diminished probative value in that it relies upon factual assertions that are inconsistent with the facts shown by the evidence of record and the Veteran's own testimony.  Specifically, the most significant supportive medical opinion expresses a belief that the Veteran's pelvic pain resolved following her July 2008 hysterectomy, and one of the supportive medical opinions cites an understanding that the Veteran had an oophorectomy at the same time as the July 2008 hysterectomy; both assertions are contradicted by clear documentation and the Veteran's own testimony of record.  Accordingly, even after recognizing and addressing the concerns of the Joint Motion, the most significant supportive medical opinions are based upon inaccurate factual predicates, and the medical opinion weighing against the claim is more probative and persuasive evidence in this case.


Service connection for hysterectomy

As noted above, the Veteran does not allege that her hysterectomy is related to service.  Rather, she expressly advances only a secondary theory of entitlement.  Therefore, the only issue to be resolved is whether the Veteran's July 8, 2008 hysterectomy was secondary to her service-connected pelvic adhesions.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding the Board is not required to raise and reject all possible theories of entitlement in order to render a valid opinion), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Disabilities which are proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is currently service-connected for pelvic adhesions, rated as 10 percent disabling (a 10 percent rating was found to be warranted in the Board's August 2014 decision).  The record is replete with notations of pelvic pain, though no specific etiology is given.  However, she has received numerous surgical procedures to treat her pelvic pain.  Specifically, in July 2008, she underwent a total hysterectomy.  The treatment record notes her ovaries were left intact.  On October 2009 VA examination, the examiner opined that the July 2008 hysterectomy was unrelated to her pelvic adhesions.  No rationale was provided.

A February 2010 letter from a VA nurse practitioner indicates the July 2008 surgery was at least partially to treat recurrent adhesions.  It also notes that although the Veteran was meant to originally undergo a partial hysterectomy, she ultimately underwent a total hysterectomy with oophorectomy, and that "[a]fter the surgery in 2008, the pelvic pain ceased.  She has not experienced any recurring pelvic pain."  (As discussed above, documentation of the July 2008 procedure shows that the Veteran's ovaries were left intact.  As discussed below, subsequent evidence and testimony clearly indicates that a bilateral oophorectomy was actually performed in June 2011, further indication that such procedure was not performed earlier and suggesting that the February 2010 letter's discussion of an oophorectomy is in error).

In a March 2010 letter, the Veteran reported taking two months of recovery time following her hysterectomy.  A June 2010 letter from another VA nurse practitioner indicated the Veteran had a hysterectomy and history of recurring pelvic adhesions, but did not include any specific opinion on a relationship between the two.

In June 2011, the Veteran underwent a bilateral oophorectomy following a discovery of a mass ("Preoperative Diagnosis: Pelvis Mass") and complaints of returning pelvic pain; this June 2011 procedure is clearly documented in private medical evidence.

Thereafter, on January 2012 VA examination, the examiner noted the Veteran's history of adhesions and surgeries, but opined that her July 2008 hysterectomy was not to treat her pelvic adhesions.  Notably, the examiner stated the hysterectomy was an alternative to an initial recommendation of an endometrial ablation, which the Veteran declined.  The examiner noted that an endometrial ablation is not employed to treat pelvic adhesions, and that therefore it was less likely than not that the subsequent hysterectomy (as an alternate treatment) was meant to treat pelvic adhesions.  Rather, she pointed out that the Veteran had a history of condyloma planum, chronic cervicitis, and squamous metaplasia with HPV that preexisted her active service, with largely normal pap smears during service.  On that basis, she opined that the Veteran's hysterectomy was more likely to treat that preexisting condition, or menorrhagia, which was noted as the primary diagnosis in surgical notes.

A June 2012 letter from a Dr. Brown reported the Veteran has had a history of gynecological issues and procedures that failed to treat her pelvic pain and recurrent adhesions.  He notes that, after her July 2008 hysterectomy, her pelvic pain ceased and she had not experienced recurrent pelvic pain since.  At the March 2014 hearing, the Veteran indicated that the pain ceased temporarily following her hysterectomy, but returned, leading to her June 2011 oophorectomy.  An April 2014 letter from Dr. Brown opined that the Veteran's hysterectomy was, at least in part, to treat her recurrent adhesions.  No rationale was provided.

It is not disputed that the Veteran is both status post a June 2008 hysterectomy and is currently service connected for pelvic adhesions.  Therefore, the only remaining matter to be resolved is whether the two are related, which is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

There are several medical opinions of record that must be weighed.  First, the Board notes that the October 2009 VA opinion and the April 2014 private opinion from Dr. Brown do not include supporting rationale, and neither the June 2010 letter from a VA nurse practitioner nor Dr. Brown's June 2012 letter expressly adopts an opinion either way.  Therefore, they are inadequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Even considering Dr. Brown's two letters together, his favorable nexus opinion would be supported only by finding that Dr. Brown's pertinent assertions in the factual predicate for the opinion were accurate.  This must include finding that Dr. Brown correctly asserted that the Veteran's history of recurrent adhesions causing pelvic pain resolved after her hysterectomy.  The February 2010 letter from a VA nurse practitioner adopts the same reasoning cited by Dr. Brown for its own favorable opinion.  There are certain inconsistencies which weaken this rationale that largely relies upon inferring that the resolution of pelvic pain indicates successful treatment of pelvic adhesion.  First, the record indicates the Veteran did in fact continue to have adhesions and pelvic pain after her July 2008 hysterectomy, which again required treatment in June 2011.  Second, the February 2010 letter, specifically, indicates the Veteran underwent an oophorectomy in July 2008, which is inconsistent with the other evidence of record.  (The medical documentation of record, and the Veteran's own testimony, indicates that the Veteran's ovaries were left intact during the July 2008 procedure and that she did not undergo an oophorectomy at any time prior to June 2011.)  In contrast, the Board notes that the January 2012 VA examiner's opinion is supported by a much more robust rationale which reflects familiarity with the record and the Veteran's relevant medical history, and cites to supporting clinical data in greater detail, particularly in noting that the Veteran's hysterectomy was only an alternative suggestion, and that the initially recommended treatment is not used to treat pelvic adhesions.  In light of the foregoing, the Board finds the January 2012 VA examiner's opinion is the most probative, and therefore persuasive.  Accordingly, service connection for a hysterectomy secondary to pelvic adhesions is not warranted.

The Board notes that the January 2012 VA examiner does note that the Veteran's hysterectomy was more likely secondary to other gynecological conditions which preexisted the Veteran's service.  However, as these conditions are not service-connected, there is no basis upon which to consider a claim of service connection secondary to them.



ORDER

Service connection for a hysterectomy as secondary to pelvic adhesions is not warranted.  The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


